ON MOTION
PER CURIAM.

ORDER

Stanley A. Slupkowski responds to the court’s order directing him to show cause why this appeal should not be dismissed for lack of jurisdiction. Slupkowski also moves for leave to proceed in forma pau-peris and submits various documents requesting mandamus relief.
In the United States District Court for the District of Columbia, Slupkowski filed a notice of appeal which appears to involve a district court order denying Slupkowski leave to file a document involving a request for leave to proceed in forma pau-peris and asserting a “civil complaint.” Because Slupkowski stated that he sought review by this court, the district court transmitted the notice of appeal to this court.
Slupkowski has not shown that this court has jurisdiction over his appeal. He has not shown that the appeal falls within this court’s jurisdiction. See 28 U.S.C. § 1295(a)(1), (2). Additionally, Slupkowski has not shown that his requests for mandamus relief are within the jurisdiction of this court.
Accordingly,
IT IS ORDERED THAT:
(1) This appeal is dismissed.
(2) Each side shall bear its own costs.
(8) Slupkowski’s motion to proceed in forma pauperis is denied as moot.
(4) Slupkowski’s requests for mandamus relief are denied.